Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 

Claims 1, 2, 7, 11, 12, 17, 27-30, 32-34 and 36-38 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 12, 17, 27-30, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gutta et al. (Pub. No.: US 2009/0175536) in view of Yano (Pat. No.: US 9,259,651). 
Regarding claim 1, Gutta discloses a system comprising: a media device (Fig. 1, element D, paras. [0067]-[0069]); a display (Fig. 1, element D, para. [0069]); a room lighting system communicatively coupled to the media device, the room lighting system configured to provide room lighting and execute an action, the room lighting system being separate and distinct from the display (Fig. 2, elements 1-4 and SL, para. [0070]); a non-transitory memory of the media device storing an executable code (Fig. 3, paras. [0078]-[0081]); and a hardware processor of the media device (Fig. 3, paras. [0078]-[0081]) configured to execute the executable code to: receive a media transmission signal including video content and data content associated with the video content (Fig. 3, element AVS, paras. [0079], [0067] and [0101]. “Video signal AVS can of course be a digital datastream and contain synchronization bits and concatenation bits; parity bits; error codes; interleaving; special modulation; burst headers, and desired metadata such as a description of the ambient lighting effect (e.g., "lightning storm"; "sunrise"; etc.).”); display the video content on the display (paras. [0067] and [0102]); and transmit the received data content included in the media transmission signal to the room lighting system (Fig. 3, element AVS, paras. [0079], [0067] and [0101]. “Video signal AVS can of course be a digital datastream and contain synchronization bits and concatenation bits; parity bits; error codes; interleaving; special modulation; burst headers, and desired metadata such as a description of the ambient lighting effect (e.g., "lightning storm"; "sunrise"; etc.).” The claim language does not require transmitting the received data content included in the media transmission signal to light emitting elements of the room lighting system, but rather only requires transmitting the received data content included in the media transmission signal to the room lighting system. Gutta discloses as much, as figure 3 in its entirety is a room lighting system, and thus the AVS being sent to the content analysis element of the room lighting system shown in figure 3 is sufficient disclosure for the claim language as currently presented.); wherein the received data content causes the room lighting system to execute the action to change an intensity of the room lighting provided by the room lighting system (Fig. 3, element D88, paras. [0081] and [0102]). 
Gutta does not explicitly disclose the media device including a wireless communication element, and thus does not disclose transmitting instructions using the wireless communication element; and although any part of the video or audio signal which causes a change in intensity of the room lighting could be seen as a trigger event, it could be argued that Gutta does not explicitly disclose transmitting instructions in response to reaching a trigger event in the video content while displaying the video content on the display. However, in analogous art, Yano discloses that “[i]n an implementation, state/behavior management subsystem 144 may be programmed to update a state of action figure 106 based on information obtained via a notification. As an example, the obtained information may comprise information related to a state of a virtual counterpart of action figure 106 in a virtual environment. State/behavior management subsystem 144 may utilize the related information to update the state of action figure 106 to reflect the state of the virtual counterpart. In one scenario, with respect to FIG. 6A, virtual counterpart 604a may have reached a level that causes light or other energy to visually emanate from moveable parts 606b and 606c of virtual counterpart 604. A notification comprising an indication to update a current state of action figure 106 to reflect an “activated” status for light indicators 628a and 628b on moveable parts 626b and 626c of action figure 106. Upon updating the current state of action figure, the activated status for light indicators 628a and 628b may be stored in a non-volatile memory (e.g., flash memory or other non-volatile memory). As such, as shown in FIG. 6B, when action figure 106 is powered, light indicators 628a and 628b may be in an “on” state to reflect the state of the virtual counterpart (e.g., where light or other energy visually emanates from moveable parts 606b and 606c of virtual counterpart 604) (col. 21, ln. 27-50),” which teaches that triggering events related to content being displayed on a television screen can cause lighting elements to be activated or modified or a peripheral device, wherein communication between devices can take place wirelessly (Abstract, Figs. 7 and 8, col. 22, ln. 55 – col. 24, ln. 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gutta to allow for the media device to include a wireless communication element, and transmitting instructions using the wireless communication element and in response to reaching a trigger event in the video content during displaying the video content on the display. This would have produced predictable and desirable results, in that it would allow for a well-known data transmission technique to be used, as well as allowing for the ambient light control method of Gutta to be improved by allowing for specific triggering events to affect the ambient light in the room, which could improve the customization abilities of the system while also potentially increasing user satisfaction with the system. 
Regarding claim 2, the combination of Gutta and Yano discloses the system of claim 1, and Gutta further discloses wherein the data content included in the media transmission signal is synchronized with the video content included in the media transmission signal (Fig. 3, element AVS, paras. [0079], [0067] and [0101]. “Video signal AVS can of course be a digital datastream and contain synchronization bits and concatenation bits; parity bits; error codes; interleaving; special modulation; burst headers, and desired metadata such as a description of the ambient lighting effect (e.g., "lightning storm"; "sunrise"; etc.).”).
Regarding claim 7, the combination of Gutta and Yano discloses the system of claim 1, and Yano further discloses wherein the trigger event is a breaking news event, a weather alert, or a user alert event (col. 20, ln. 64 – col. 21, ln. 26. This claim is rejected on the same grounds as claim 1.).
Regarding claim 11, Gutta discloses a method for use with a system including a media device (Fig. 1, element D, paras. [0067]-[0069]), a display (Fig. 1, element D, para. [0069]), a room lighting system separate and distinct from the display (Fig. 2, elements 1-4 and SL, para. [0070]), a non- transitory memory (Fig. 3, paras. [0078]-[0081]), and a hardware processor (Fig. 3, paras. [0078]-[0081]), the method comprising: receiving a media transmission signal including video content and data content associated with the video content (Fig. 3, element AVS, paras. [0079], [0067] and [0101]. “Video signal AVS can of course be a digital datastream and contain synchronization bits and concatenation bits; parity bits; error codes; interleaving; special modulation; burst headers, and desired metadata such as a description of the ambient lighting effect (e.g., "lightning storm"; "sunrise"; etc.).”); displaying the video content on the display (paras. [0067] and [0102]); and transmitting the received data content included in the media transmission signal to the room lighting system (Fig. 3, element AVS, paras. [0079], [0067] and [0101]. “Video signal AVS can of course be a digital datastream and contain synchronization bits and concatenation bits; parity bits; error codes; interleaving; special modulation; burst headers, and desired metadata such as a description of the ambient lighting effect (e.g., "lightning storm"; "sunrise"; etc.).” The claim language does not require transmitting the received data content included in the media transmission signal to light emitting elements of the room lighting system, but rather only requires transmitting the received data content included in the media transmission signal to the room lighting system. Gutta discloses as much, as figure 3 in its entirety is a room lighting system, and thus the AVS being sent to the content analysis element of the room lighting system shown in figure 3 is sufficient disclosure for the claim language as currently presented.), the room lighting system being configured to provide room lighting and execute an action (Fig. 2, elements 1-4 and SL, para. [0070]); wherein the received data content causes the room lighting system to execute the action to change an intensity of the room lighting provided by the room lighting system (Fig. 3, element D88, paras. [0081] and [0102]).
Gutta does not explicitly disclose the media device including a wireless communication element, and thus does not disclose transmitting instructions using the wireless communication element; and although any part of the video or audio signal which causes a change in intensity of the room lighting could be seen as a trigger event, it could be argued that Gutta does not explicitly disclose transmitting instructions in response to reaching a trigger event in the video content while displaying the video content on the display. However, in analogous art, Yano discloses that “[i]n an implementation, state/behavior management subsystem 144 may be programmed to update a state of action figure 106 based on information obtained via a notification. As an example, the obtained information may comprise information related to a state of a virtual counterpart of action figure 106 in a virtual environment. State/behavior management subsystem 144 may utilize the related information to update the state of action figure 106 to reflect the state of the virtual counterpart. In one scenario, with respect to FIG. 6A, virtual counterpart 604a may have reached a level that causes light or other energy to visually emanate from moveable parts 606b and 606c of virtual counterpart 604. A notification comprising an indication to update a current state of action figure 106 to reflect an “activated” status for light indicators 628a and 628b on moveable parts 626b and 626c of action figure 106. Upon updating the current state of action figure, the activated status for light indicators 628a and 628b may be stored in a non-volatile memory (e.g., flash memory or other non-volatile memory). As such, as shown in FIG. 6B, when action figure 106 is powered, light indicators 628a and 628b may be in an “on” state to reflect the state of the virtual counterpart (e.g., where light or other energy visually emanates from moveable parts 606b and 606c of virtual counterpart 604) (col. 21, ln. 27-50),” which teaches that triggering events related to content being displayed on a television screen can cause lighting elements to be activated or modified or a peripheral device, wherein communication between devices can take place wirelessly (Abstract, Figs. 7 and 8, col. 22, ln. 55 – col. 24, ln. 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gutta to allow for the media device to include a wireless communication element, and transmitting instructions using the wireless communication element and in response to reaching a trigger event in the video content during displaying the video content on the display. This would have produced predictable and desirable results, in that it would allow for a well-known data transmission technique to be used, as well as allowing for the ambient light control method of Gutta to be improved by allowing for specific triggering events to affect the ambient light in the room, which could improve the customization abilities of the system while also potentially increasing user satisfaction with the system. 
Regarding claim 12, the combination of Gutta and Yano discloses the method of claim 11, and Gutta further discloses wherein the data content included in the input signal is synchronized with the audio/video media content included in the input signal (Fig. 3, element AVS, paras. [0079], [0067] and [0101]. “Video signal AVS can of course be a digital datastream and contain synchronization bits and concatenation bits; parity bits; error codes; interleaving; special modulation; burst headers, and desired metadata such as a description of the ambient lighting effect (e.g., "lightning storm"; "sunrise"; etc.).”).
Regarding claim 17, the combination of Gutta and Yano discloses the method of claim 16, and Yano further discloses wherein the trigger event is one of a breaking news event, a weather alert, or a user alert event (col. 20, ln. 64 – col. 21, ln. 26. This claim is rejected on the same grounds as claim 1.).
Regarding claim 27, the combination of Gutta and Yano discloses the system of claim 1, wherein the trigger event is a pre-programmed event (Gutta, para. [0101]; Yano, col. 19, ln. 54 – col. 22, ln. 53. This claim is rejected on the same grounds as claim 1.).
Regarding claim 28, the combination of Gutta and Yano discloses the method of claim 11, wherein the trigger event is one of a pre-programmed event (Gutta, para. [0101]; Yano, col. 19, ln. 54 – col. 22, ln. 53. This claim is rejected on the same grounds as claim 1.).
Regarding claim 29, the combination of Gutta and Yano discloses the system of claim 1, and Gutta further discloses wherein the received data content causes the lighting system to reduce the intensity of the room lighting when the video content transitions to a scene taking place at night (Gutta, para. [0102]; “Video content containing many dark scenes in content can influence behavior of the ambient light source 88, causing a dimming of broadcast ambient light, while flamboyant or bright tones can be used for certain other content, like lots of flesh tone or bright scenes (a sunny beach, a tiger on savannah, etc.).” Scenes taking place at night are obviously dark scenes.).
Regarding claim 30, the combination of Gutta and Yano discloses the system of claim 1, wherein the hardware processor is further configured to execute the executable code to: transmit, using the wireless communication element and in response to reaching another trigger event in the video content while displaying the video content on the display, instructions according to the received data content included in the media transmission signal to a user device, the user device being configured to execute another action (Yano, col. 21, ln. 27-50. This claim is rejected on the same grounds as claim 1.).
Regarding claim 32, the combination of Gutta and Yano discloses the system of claim 1, and Gutta further discloses wherein the room lighting system is an in-home lighting system (Gutta, Fig. 2, elements 1-4 and SL, para. [0070]).
Regarding claim 33, the combination of Gutta and Yano discloses the method of claim 11, wherein the received data content causes cause the room lighting system to reduce the intensity of the room lighting when the video content transitions to a scene taking place at night (Gutta, para. [0102]; “Video content containing many dark scenes in content can influence behavior of the ambient light source 88, causing a dimming of broadcast ambient light, while flamboyant or bright tones can be used for certain other content, like lots of flesh tone or bright scenes (a sunny beach, a tiger on savannah, etc.).” Scenes taking place at night are obviously dark scenes.).
Regarding claim 34, the combination of Gutta and Yano discloses the method of claim 11, further comprising: transmitting, using the wireless communication element and in response to reaching another trigger event in the video content during displaying the video content on the display, additional instructions according to the data content of the media transmission signal to a user device, the user device being configured to execute another action (Yano, col. 21, ln. 27-50. This claim is rejected on the same grounds as claim 11.).
Regarding claim 36, the combination of Gutta and Yano discloses the method of claim 11, wherein the room lighting system is an in-home lighting system (Gutta, Fig. 2, elements 1-4 and SL, para. [0070]).


Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gutta et al. (Pub. No.: US 2009/0175536) in view of Yano (Pat. No.: US 9,259,651), and further in view of DiSessa (Pub. No.: US 2016/0349813).
Regarding claim 37, the combination of Gutta and Yano discloses the system of claim 30, but does not explicitly disclose wherein the instructions are configured to cause the user device to power down. However, in analogous art, DiSessa discloses a “process that automatically turns off a computer, computer network, tablet, mobile device or appliance and, using a hardware chassis, then unplugs the machine, upon receiving a bad-weather alert for the vicinity, comprising the steps of: a. Checking one or more national or global weather service or online weather station for bad-weather alerts b. Displaying the alert or alerts on-screen only for the affected user, if present c. Activating a 5-minute countdown timer, and allowing the user, if present, to manually shut down the computer, or abort the shutdown, before the timer expires d. Emailing or texting notification of the alert and imminent computer shutdown e. Aborting the shutdown or doing an immediate shutdown if the user sends a reply email or text f. Attempting to save data and close any open programs g. Signaling a hardware chassis wirelessly to unplug the computer or other machine h. Turning off the computer or other machine as the timer expires (language of claim 1; see also Fig. 1 and paras. [0045]-[0057]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gutta and Yano to allow for the instructions to be configured to cause the user device to power down. This would have produced predictable and desirable results, in that it “offers proactive, remote protection to unattended, plugged-in computers, networks, tablets, smartphones and other devices against power surges and outages caused by bad weather (DiSessa, Abstract).”
Regarding claim 38, the combination of Gutta and Yano discloses the method of claim 34, but does not explicitly disclose wherein the instructions are configured to cause the user device to power down. However, in analogous art, DiSessa discloses a “process that automatically turns off a computer, computer network, tablet, mobile device or appliance and, using a hardware chassis, then unplugs the machine, upon receiving a bad-weather alert for the vicinity, comprising the steps of: a. Checking one or more national or global weather service or online weather station for bad-weather alerts b. Displaying the alert or alerts on-screen only for the affected user, if present c. Activating a 5-minute countdown timer, and allowing the user, if present, to manually shut down the computer, or abort the shutdown, before the timer expires d. Emailing or texting notification of the alert and imminent computer shutdown e. Aborting the shutdown or doing an immediate shutdown if the user sends a reply email or text f. Attempting to save data and close any open programs g. Signaling a hardware chassis wirelessly to unplug the computer or other machine h. Turning off the computer or other machine as the timer expires (language of claim 1; see also Fig. 1 and paras. [0045]-[0057]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gutta and Yano to allow for the instructions to be configured to cause the user device to power down. This would have produced predictable and desirable results, in that it “offers proactive, remote protection to unattended, plugged-in computers, networks, tablets, smartphones and other devices against power surges and outages caused by bad weather (DiSessa, Abstract).”


Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 9-10:
In other words, in contrast to the process disclosed and claimed by Applicant, in which data content included in a received media transmission signal is itself transmitted to a room lighting system, and that received data content causes the room lighting system to change the intensity of room lighting, Gutta teaches an approach in which such data content is processed to produce "control parameters" for controlling an ambient light source. Moreover, Gutta expressly states that the "newly created second rendered color space" resulting from the processing of the data content prior to transmission of the control parameters to the ambient lighting elements is "appropriate and desired to drive ambient light source 88," thereby teaching away from transmitting the data content from which the second rendered color space is produced directly to the ambient light source. (Id.) 
Consequently, Applicant respectfully asserts that Gutta fails to disclose, teach, or suggest the limitations "transmit, using the wireless communication element and in response to reaching a trigger event in the video content while displaying the video content on the display, the received data content of the media transmission signal to the room lighting system; and "wherein the received data content causes the room lighting system to execute the action to change an intensity of the room lighting provided by the room lighting system," as affirmatively required by currently amended independent claim 1, and as analogously required by currently amended independent claim 11. 
Furthermore, a review of Yano reveals that Yano fails to disclose, teach, or suggest all of the limitations recited by currently amended independent claims 1 and 11 but omitted from the teaching provided by Gutta. (See Yano.) As a result, Applicant respectfully submits that Gutta in view of Yano fails to disclose, teach, or reasonably suggests all of the limitations recited by currently amended independent claims 1 and 11. 
Thus, for the reasons presented above, Applicant respectfully submits that currently amended independent claims 1 and 11 are patentably distinguishable over Gutta in view of Yano, and should be allowed. As such, claims 1, 2, 7, 27, 29, 32, and 37 depending from and further limiting patentable independent claim 1, and claims 11, 12, 17, 28, 33, 36, and 38 depending from and further limiting patentable independent claim 11 are also patentably distinguishable over Gutta in view of Yano, and should also be allowed for at least the reasons presented above, and also for the additional limitations contained in the dependent claims.


Examiner’s response:
The claim language does not require transmitting the received data content included in the media transmission signal to light emitting elements of the room lighting system, but rather only requires transmitting the received data content included in the media transmission signal to the room lighting system. Gutta discloses as much, as figure 3 in its entirety is a room lighting system, and thus the AVS being sent to the content analysis element of the room lighting system shown in figure 3 is sufficient disclosure for the claim language as currently presented. Therefore, Examiner maintains the rejection, although has slightly modified the citations to reflect the amended claim language.


Conclusion
Claims 1, 2, 7, 11, 12, 17, 27-30, 32-34 and 36-38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 15, 2022